Fourth Court of Appeals
                                        San Antonio, Texas
                                               August 5, 2020

                                            No. 04-20-00322-CV

                                       IN RE David RODRIGUEZ

                                            Original Proceeding 1

                                                   ORDER

        On June 24, 2020, relator filed a pro se petition for writ of mandamus. Because relator is
a vexatious litigant who has not obtained permission from the appropriate local administrative
judge to file his petition, the petition for writ of mandamus is dismissed. See TEX. R. APP. P.
52.8(a).

        It is so ORDERED on August 5, 2020.



                                                                     _____________________________
                                                                     Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of August, 2020.

                                                                     _____________________________
                                                                     Michael A. Cruz, Clerk of Court




1
  This proceeding arises out of Cause No. 2019-CI-16263, styled David Rodriguez v. H-E-B Butt, et al., pending in
the 131st Judicial District Court, Bexar County, Texas, the Honorable Norma Gonzales presiding.